Title: To Benjamin Franklin from Charles B. Cochran, [c. 1 January 1779?]
From: Cochran, Charles B.
To: Franklin, Benjamin


Monsieur
[c. January 1, 1779?]
Si lexpression fait perdre aux sentimens il nest pas moins vrai que ceux dont je suis penetre pour vous ne peuvent varier ni augmenter. Je saisis avec bien de l’empressement le renouvellement de cette année pour en mettre lhommage a vos pieds et celui des voeux sincers et ardens que ma reconnoissance m’engage a faire pour la conservation de vos precieux jours je ne puis vous offrir a mon age qu’une extreme envie de vous plaire et de meriter la Continuation de vos bontes je vous en supplie d’en Etre aussi persuade que du respectueux attachement avec Lequel— Jai l’honneur d’etre—
Cochran
